Exhibit 5 (FACE OF SECURITY) FORM OF GLOBAL SECURITY FOR $[] ROYAL BANK OF CANADA EXCHANGE TRADED NOTES DUE JULY 19, 2 This Security will not constitute a deposit that is insured under the Canada Deposit Insurance Corporation act or by the U.S. Federal Deposit Insurance Corporation. THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE THEREOF.THIS SECURITY MAY NOT BE EXCHANGED IN WHOLE OR IN PART FOR A SECURITY REGISTERED, AND NO TRANSFER OF THIS SECURITY IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN SUCH DEPOSITARY OR A NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ROYAL BANK OF CANADA, OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE& CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE& CO., HAS AN INTEREST HEREIN. BY PURCHASING THIS SECURITY, THE HOLDER AGREES TO CHARACTERIZE THIS SECURITY FOR ALL U.S. FEDERAL INCOME TAX PURPOSES AS PROVIDED IN SECTION7 ON THE FACE OF THIS SECURITY. THE PERSON MAKING THE DECISION TO ACQUIRE THIS SECURITY SHALL BE DEEMED, ON BEHALF OF ITSELF AND THE HOLDER, BY ACQUIRING AND HOLDING THIS SECURITY OR EXERCISING ANY RIGHTS RELATED THERETO, TO REPRESENT THAT: (i) THE FUNDS THAT THE HOLDER IS USING TO ACQUIRE THIS SECURITY ARE NOT THE ASSETS OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), A PLAN DESCRIBED IN AND SUBJECT TO SECTION 4, AS AMENDED (THE “CODE”), A GOVERNMENTAL PLAN SUBJECT TO ANY FEDERAL, STATE OR LOCAL LAW THAT IS SIMILAR TO THE PROVISIONS OF SECTION , OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF DEPARTMENT OF LABOR REGULATION SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA, OR OTHERWISE; OR (ii) (A) NEITHER THE PURCHASE, HOLDING OR DISPOSITION OF THIS SECURITY OR THE EXERCISE OF ANY RIGHTS RELATED TO THE SECURITY WILL RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER ERISA OR THE CODE (OR WITH RESPECT TO A GOVERNMENTAL PLAN, UNDER ANY SIMILAR APPLICABLE LAW OR REGULATION); AND (B)NEITHER ROYAL BANK OF CANADA NOR ANY OF ITS AFFILIATES IS A “FIDUCIARY” (WITHIN THE MEANING OF SECTION 3(21) OF ERISA OR, WITH RESPECT TO A GOVERNMENTAL PLAN, UNDER ANY SIMILAR APPLICABLE LAW OR REGULATION) WITH RESPECT TO THE PURCHASER OR HOLDER IN CONNECTION WITH SUCH PERSON’S ACQUISITION, DISPOSITION OR HOLDING OF THIS SECURITY, OR AS A RESULT OF ANY EXERCISE BY ROYAL BANK OF CANADA OR ANY OF ITS AFFILIATES OF ANY RIGHTS IN CONNECTION WITH THE SECURITY, AND NO ADVICE PROVIDED BY ROYAL BANK OF CANADA OR ANY OF ITS AFFILIATES HAS FORMED A PRIMARY BASIS FOR ANY INVESTMENT DECISION BY OR ON BEHALF OF SUCH PURCHASER OR HOLDER IN CONNECTION WITH THIS SECURITY AND THE TRANSACTIONS CONTEMPLATED WITH RESPECT TO THIS SECURITY. (Face of Security continued on next page) 2 CUSIP No.: 78011D104 ISIN: US78011D1046 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES F $[] Royal Bank of Canada Exchange Traded Notes due July 19, 2034 Linked to the Yorkville MLP Distribution Growth Leaders LiquidSM PR Index The following terms apply to this Security.Capitalized terms that are not defined the first time they are used in this Security shall have the meanings indicated elsewhere in this Security. Principal Amount:$20.00 per Security; $[] aggregate Principal Amount equal to [] Securities Index:Yorkville MLP Distribution Growth Leaders LiquidSM PR Index Initial Index Level:234.72, the closing level of the Index on the Initial Trade Date Initial Trade Date: July 24, 2014 Denomination:$20.00 per Security Interest Rate:The principal of this Security shall not bear interest. Coupon Payment:On each Coupon Payment Date, the Holder of each $20 Principal Amount of this Security shall receive a cash payment equal to (a) the MLP Distribution Amount minus (b) the Investor Fee, each calculated as of the corresponding Coupon Valuation Date. To the extent that the MLP Distribution Amount is less than the Investor Fee, there shall be no Coupon Payment made on the corresponding Coupon Payment Date, and an amount equal to the absolute value of the difference between the MLP Distribution Amount and the Investor Fee calculated on such Coupon Valuation Date (the “fee shortfall”) shall be added to the Investor Fee with respect to the next Coupon Valuation Date. Payment at Maturity: The Holder of each $20 Principal Amount of this Security shall receive a cash payment on the Maturity Date that shall be equal to (a) the product of (i) $20 and (ii) the Index Factor as of the last Valuation Date in the Final Measurement Period, minus (b) the fee shortfall on the Final Valuation Date, if any, plus (c) the final Coupon Payment determined on the Final Valuation Date, if any.The payment at maturity shall not be less than zero. 3 Payment Upon Repurchase by the Holder: Prior to the Maturity Date, the Holder may, subject to the procedural requirements in Section 5 hereof, elect to offer all or a portion of the Principal Amount of this Security for repurchase by the Bank during the term of this Security until the Business Day immediately preceding the last scheduled Valuation Date that is neither the first Valuation Date in the Call Measurement Period or the Final Measurement Period, as applicable, subject to the repurchase requirements and procedures set forth in Section 5 hereof.If the Holder fulfills the repurchase requirements and procedures in Section 5 for a Repurchase Date, the Bank shall be obligated to repurchase the Principal Amount of this Security so requested to be repurchased on the Repurchase Date.The Trading Day immediately succeeding the Business Day on which the Holder delivers a valid repurchase notice to the Bank shall be the Valuation Date applicable to such repurchase, subject to adjustment as provided in Section 3 hereof.On the Repurchase Date, the Holder will receive the Daily Repurchase Value of this Security.In addition, the Holder will receive the Coupon Payment with respect to the Coupon Valuation Date immediately preceding the applicable Valuation Date if, on the relevant Valuation Date, the Ex-Date with respect to that Coupon Payment has not yet occurred.RBC Capital Markets, LLC may charge the Holder an additional fee of up to 0.125% times the Daily Repurchase Value for each $20 Principal Amount of this Security (prior to any adjustment for a split or reverse split) for a repurchase of this Security by the Holder. Payment Upon Repurchase by the Bank:The Bank will have the right to repurchase this Security in whole but not in part on any Business Day on or after January 29, 2015 to and including July 18, 2034.To call the Securities for repurchase, the Bank will deliver an irrevocable call notice to The Depository Trust Company (“DTC”) (as the Holder of this Global Security).The Trading Day immediately succeeding the date such call notice was delivered to DTC shall be the Valuation Date applicable to such repurchase, subject to adjustment as provided in Section 3 hereof. On the Repurchase Date, the Holder of this Security will receive the Call Settlement Value.In addition, the Holder will receive the Coupon Payment with respect to the Coupon Valuation Date immediately preceding such last Valuation Date if, on such last Valuation Date, the Ex-Date with respect to such Coupon Payment has not yet occurred. Calculation Agent:RBC Capital Markets, LLC Defeasance:Neither full defeasance nor covenant defeasance applies to this Security. Listing:NYSE Arca OTHER TERMS All terms used in this Security that are not defined in this Security but are defined in the Indenture referred to on the reverse of this Security shall have the meanings assigned to them in the Indenture.Section headings on the face of this Security are for convenience only and shall not affect the construction of this Security. The “Annual Investor Fee” is equal to 0.90%. A “Business Day”is a Monday, Tuesday, Wednesday, Thursday or Friday that is not a day on which banking institutions in New York City or Toronto generally are authorized or obligated by law, regulation or executive order to close. The “Call Measurement Period” will be the five Valuation Dates commencing on the 5th trading day after the Bank delivers an irrevocable call notice to DTC. 4 “Call Settlement Value” means a cash payment per $20 Principal Amount of this Security equal to (a) the product of (i) $20 and (ii) the Index Factor as of the last Valuation Date in the Call Measurement Period, plus (b) the Coupon Payment determined on such last Valuation Date, if any, minus (c) the fee shortfall on such last Valuation Date, if any. In no event, however, will the call settlement value be less than zero. The “Closing Level” of the Index on any Trading Day shall be published on Reuters under the ticker symbol “.YGMLL”, subject to adjustment as provided in Section 3 hereof. “Constituent MLPs” are either a partnership that is an operating company or a limited liability company that is an operating company (each, an “MLP”) whose securities are included in the Index.Those securities are referred to as “Index Constituents.” A “Coupon Period” with respect to each Coupon Valuation Date is the period commencing on, but excluding, the previous Coupon Valuation Date (or, with respect to the first Coupon Period, commencing on the Initial Trade Date) to, and including such Coupon Valuation Date. The “Coupon Payment” shall be paid to the Holder of each $20 Principal Amount of this Security as of the applicable Coupon Record Date. A “Coupon Payment Date” shall be the fifteenth Business Day following the applicable Coupon Valuation Date, provided that the Coupon Payment Date corresponding to the Final Valuation Date, any Valuation Date corresponding to a Repurchase Date for a repurchase of this Security at the option of the Holder, or the last Valuation Date in the Call Measurement Period, with respect to a repurchase of this Security at the option of the Bank, shall be the Maturity Date or the related Repurchase Date, as applicable.In addition, if a Repurchase Date or the Maturity Date occurs prior to a scheduled Coupon Payment Date for which the Coupon Payment has been determined but not yet paid, instead of such Coupon Payment being paid on the regularly scheduled Coupon Payment Date, such Coupon Payment shall be paid on either (i) the Maturity Date or (ii) the Repurchase Date applicable to a Valuation Date if, as of such Valuation Date with respect to a repurchase at the option of the Holder or as of the last Valuation Date in the Call Measurement Period, as applicable, the Ex-Date with respect to such Coupon Payment has not yet occurred, as applicable. A “Coupon Valuation Date” shall be the 15th of February, May, August and November of each calendar year (or if any such day is not a scheduled Trading Day, the next succeeding scheduled Trading Day) as well as the Final Valuation Date, any Valuation Date corresponding to a Repurchase Date for a repurchase of the ETNs at the option of the Holder and the last Valuation Date in the Call Measurement Period, with respect to a repurchase of this Security at the option of the Bank, subject to adjustment as provided in Section 3 hereof. The “Coupon Record Date” shall be the ninth scheduled Business Day following the corresponding Coupon Valuation Date with respect to each Coupon Payment Date. “Daily Repurchase Value” means a cash payment per $20 Principal Amount of this Security equal to (a) the product of (i) $20 and (ii) the Index Factor on the applicable Valuation Date, minus (iii) the fee shortfall on such Valuation Date, if any, plus (b) the Coupon Payment determined on the applicable Valuation Date, if any. “Exchange” means the principal exchange on which the relevant security is traded. 5 An “Exchange Business Day” is any day on which the primary exchange or market for trading this Security is scheduled to be open for trading. The “Ex-Date”, with respect to a Coupon Payment, shall be the first Exchange Business Day on which this Security trades without the right to receive such Coupon Payment. The “fee shortfall” on the Final Valuation Date will be, if the MLP Distribution Amount is less than the Investor Fee, as each are determined on the Final Valuation Date, equal to the absolute value of the difference between such MLP Distribution Amount and such Investor Fee.If such MLP Distribution Amount is equal to or greater than such Investor Fee, the fee shortfall on the Final Valuation Date will be zero. The “Final Index Level” shall be the arithmetic mean of the Index closing levels measured on each Valuation Date during the Call Measurement Period or the Final Measurement Period, or the Index closing level on any Valuation Date relating to a Repurchase Date for a repurchase of this Security at the option of the Holder, as determined by the Calculation Agent. The “Final Measurement Period” will be the five Valuation Dates ending on the Final Valuation Date, subject to adjustment as provided in Section 3 hereof. The “Final Valuation Date” means the Trading Day that falls on July 14, 2034.If the Final Valuation Date is not a Trading Day, then the Final Valuation Date shall be the next following Trading Day, subject to adjustment as provided in Section 3 hereof. “Index Calculation Agent” means the entity that calculates and publishes the level of the Index, which is currently Solactive AG. The “Index Factor” on any Valuation Date shall be equal to the Final Index Level on that Valuation Date divided by the Initial Index Level. “Index Sponsor” means Yorkville Capital Management LLC. The “Investor Fee”, with respect to any Coupon Valuation Date, including the Final Valuation Date or the last Valuation Date in the Call Measurement Period, shall be equal to (a) (i) the Annual Investor Fee multiplied by (ii) the number of days in the Coupon Period with respect to such Coupon Valuation Date divided by 365 multiplied by (iii) $20 multiplied by (iv) the Index Factor, plus (b) the fee shortfall from the previous Coupon Valuation Date, if any. There will only be a fee shortfall from the previous Coupon Valuation Date if the MLP Distribution Amount on such previous Coupon Valuation Date minus the Investor Fee on such previous Coupon Valuation Date was negative.In such case, the fee shortfall is equal to the absolute value of such negative number. The “MLP Distribution Amount”, as of any Coupon Valuation Date, shall be an amount equal to the gross cash distributions that a “reference holder” would have been entitled to receive in respect of the Index Constituents held by such reference holder on the “record date” with respect to such Index Constituent, for those cash distributions whose “ex-dividend date” occurs during the Coupon Period with respect to such Coupon Valuation Date.Notwithstanding the foregoing, with respect to cash distributions for a Constituent MLP that are scheduled to be paid prior to the applicable Ex-Date, if, and only if, the relevant Constituent MLP fails to pay the distribution to holders of such Index Constituent by the scheduled payment date for such distribution, such distribution shall be assumed to be zero for the purposes of calculating the applicable MLP Distribution Amount. 6 A “Market Disruption Event” means the occurrence or existence on any scheduled Trading Day during the one-half hour period that ends at the relevant Valuation Time, of any suspension of or limitation imposed on trading (by reason of movements in price exceeding limits permitted by the relevant exchange or otherwise) on: (a) the Primary Exchange for trading in the Index Constituent, whether by reason of movements in price exceeding limits permitted by the Primary Exchange or otherwise; (b) a Related Exchange in options contracts on the Index (or a successor index) or to a material number of the Index Constituents, whether by reason of movements in price exceeding limits permitted by such Related Exchange or otherwise; or (c) a Related Exchange in futures contracts on the Index (or a successor index) or to a material number of the Index Constituents, whether by reason of movements in price exceeding limits permitted by such Related Exchange or otherwise; and, in the case of (a), (b) or (c), a determination by the Calculation Agent that such suspension or limitation is material. In addition, a determination by the Calculation Agent, in its sole discretion, that any of the events described above materially interfered with the Bank’s ability or the ability of any of the Bank’s affiliates to adjust or unwind a material portion of any hedge related to this Security, will be deemed to have been a Market Disruption Event. The following events will not be Market Disruption Events with respect to the Index: (a) a limitation on the hours or numbers of days of trading, but only if the limitation results from an announced change in the regular business hours of the Primary Exchange or Related Exchange; or (b) a decision to permanently discontinue trading in the options or futures contracts relating to the Index or any Index Constituent. “Maturity Date” means the third Trading Day after the Final Valuation Date, which is scheduled to be July 19, 2034, unless that day is not a Trading Day, in which case the Maturity Date will be the next following Trading Day, subject to adjustment as provided in Section 3 hereof. The “Multiplier” is 0.0852079, which is equal to the quotient of $20 divided by the Initial Index Level. “Primary Exchange” means, with respect to each Index Constituent or each constituent underlying a successor index, the primary exchange or market of trading such Index Constituent or such constituent underlying a successor index. 7 A “reference holder” is, as of any date of determination, a hypothetical holder of a number of units of each Index Constituent equal to the product of (a) the number of units of such Index Constituent as of such date of determination; provided, however, that during the Final Measurement Period or a Call Measurement Period, a reference holder would be considered to own 80%, 60%, 40%, 20% and 0% of such number of units, respectively, on the first, second, third, fourth and last Valuation Dates of the Final Measurement Period or a Call Measurement Period, as applicable, and (b) the Multiplier. A “Repurchase Date” With respect to a repurchase of this Security by the Holder or by the Bank will be the third Business Day following the related Valuation Date. “Related Exchange” means any exchange on which futures or options contracts relating to the Index are traded and any successor to such exchange or any substitute exchange to which trading in futures or options contracts relating to the Index has temporarily relocated. A “Trading Day”is a day on which (i)the level of the Index is calculated and published, (ii)trading is generally conducted on the New York Stock Exchange, NYSE Arca and the Nasdaq Stock Market and (iii)trading is generally conducted on the markets on which the Index Constituents are traded, in each case as determined by the Calculation Agent in its sole discretion. A “Valuation Date” means (i) with respect to a Repurchase of this Security at the option of the Holder, the Trading Day immediately succeeding the Business Day on which the Holder delivers a valid repurchase notice to the Bank in accordance with Section 5 hereof, (ii) with respect to a Repurchase of this Security at the option of the Bank, each of the five Trading Days during the Call Measurement Period and (iii) with respect to the Maturity Date, the five Trading Days during the Final Measurement Period, ending on the Final Valuation Date.If any of the applicable Valuation Dates is not a Trading Day, then such Valuation Date shall be the next following Trading Day, subject to adjustment as provided in Section 3 hereof. “Valuation Time” means the time at which the Index Calculation Agent or the Index Sponsor calculates the closing level of the Index on any Trading Day. 1. Promise to Pay at Maturity or Upon Early Redemption Royal Bank of Canada, a corporation duly established under the laws of, and duly licensed as a bank in, Canada (together with its successors and assign, the “Bank”), for value received, hereby promises to pay (or cause to be paid) to Cede& Co., as nominee for The Depository Trust Company, or registered assigns, the principal sum, calculated as provided under (i)“Payment upon Repurchase by the Holder” and elsewhere on the face of this Security on the applicable Repurchase Date, in the case of any Securities in respect of which a Holder exercises such Holder’s right to require the Bank to repurchase such Holder’s Securities prior to the Maturity Date, (ii)“Payment upon Repurchase by the Bank” and elsewhere on the face of this Security on the applicable Repurchase Date, in the case of any Securities in respect of which the Bank exercises its right to repurchase all Securities prior to the Maturity Date or (iii)“Payment at Maturity” and elsewhere on the face of this Security on the Maturity Date. 8 2. Payment ofInterest/Coupon Amount The principal of this Security shall not bear interest.For each Security held by the Holder on the applicable Coupon Record Date, the Holder may receive on the corresponding Coupon Payment Date an amount in cash equal to the MLP Distribution Amount minus the Investor Fee, calculated as of the corresponding Coupon Valuation Date.If the amount so calculated is less than zero, the Coupon Payment will be zero. 3. Discontinuance or Modification of the Index; Market Disruption Event If the publication of the Index is discontinued and the Index Sponsor or any other person or entity calculates and publishes an Index that the Calculation Agent, after consultation with the Bank, reasonably determines is comparable to the Index and approves as a successor index (any such index, the “successor index”), then the Calculation Agent will determine the level of the Index on the applicable Valuation Date and the amount payable at maturity or upon repurchase by the Bank by reference to such successor index for the period following the discontinuation of the Index. If the Index Sponsor discontinues publication of the Index and a successor index is not selected as described above or is no longer published on any date of determination of the level of the Index, the value to be substituted for the Index on that date will be a value computed by the Calculation Agent for that date in accordance with the procedures last used to calculate the Index prior to any such discontinuance. If a successor index is selected or the Calculation Agent calculates a value as a substitute for the Index as described above, the successor index or value will be substituted for the Index for all purposes, including for purposes of determining whether a Market Disruption Event occurs. If the Calculation Agent reasonably determines that the Index, the Index Constituents or the method of calculating the Index or any successor index has been changed at any time in any significant respect, whether the change is made by the Index Sponsor under its existing policies or following a modification of those policies, is due to the publication of a successor index, is due to events affecting one or more of the Index Constituents, or is due to any other reason—then the Calculation Agent, after consultation with the Bank, will be permitted (but not required) to make such adjustments to the Index or method of calculating the Index as it reasonably believes are appropriate to ensure that the level of the Index used to determine the amount payable on the Maturity Date or upon repurchase by the Bank replicates the economic character of the Index. In the event that the Calculation Agent makes such adjustments to the Index or a successor index, it will accordingly calculate the Index Factor, the Daily Repurchase Value, if any, the Investor Fee, the Coupon Payment, if any, and the payment at maturity, based on the relevant index levels calculated by the Calculation Agent, as adjusted.Accordingly, if the method of calculating the Index or a successor index is modified so that the level of the Index or such successor index is a fraction of what it would have been if there had been no such modification (e.g., due to a split in the Index), which, in turn, causes the level of the Index or such successor index to be a fraction of what it would have been if there had been no such modification, then the Calculation Agent will make such calculations and adjustments in order to arrive at a level for the Index or such successor index as if it had not been modified (e.g., as if such split had not occurred). 9 A Valuation Date with respect to a repurchase of this Security at the option of the Holder will be postponed and thus the determination of the closing level of the Index will be postponed if the Calculation Agent reasonably determines that, on such Valuation Date, a Market Disruption Event has occurred or is continuing or such day is not a Trading Day.In that case, that Valuation Date will be postponed to the next Trading Day on which the Calculation Agent determines that no Market Disruption Event occurs or is continuing, unless in respect of such Valuation Date the Calculation Agent determines that a Market Disruption Event occurs or is continuing on each of the six scheduled Trading Days immediately following the scheduled Valuation Date.In that case, the sixth scheduled Trading Day following the scheduled Valuation Date will be deemed to be the Valuation Date, notwithstanding the Market Disruption Event. Any of the Valuation Dates in the Final Measurement Period or the Call Measurement Period, as applicable (each such Valuation Date referred to as an “Averaging Date”), will be postponed and thus the determination of the closing level of the Index will be postponed if the Calculation Agent reasonably determines that, on such Averaging Date, a Market Disruption Event has occurred or is continuing or such day is not a Trading Day.In such case, that Averaging Date will be postponed to the next Trading Day on which the Calculation Agent determines that no Market Disruption Event occurs or is continuing, unless in respect of such Averaging Date the Calculation Agent determines that a Market Disruption Event occurs or is continuing on each of the three scheduled Trading Days immediately following the scheduled Averaging Date.No Averaging Date in the Final Measurement Period will be postponed to a date later than the originally scheduled Maturity Date or, if the originally scheduled Maturity Date is not a Business Day, later than the first Business Day after the originally scheduled Maturity Date.No Averaging Date in the Call Measurement Period will be postponed to a date later than the originally scheduled last Valuation Date of the Call Measurement Period or, if such originally scheduled last Valuation Date is not a Business Day, later than the first Business Day after such originally scheduled last Valuation Date.If a Market Disruption Event occurs or is continuing on such last possible Averaging Date or such last possible day is not a Trading Day, that day will nevertheless be the last Averaging Date for purposes of calculating the Final Index Level.In such cases, more than one Averaging Date may occur simultaneously on the last possible Averaging Date for purposes of calculating the Final Index Level. In the event that a Valuation Date is postponed to the sixth scheduled Trading Day or an Averaging Date is postponed to the originally scheduled Maturity Date or last Valuation Date in the Call Measurement Period, as applicable, in accordance with the two preceding paragraphs, the Calculation Agent will determine the closing level for the Index on that deemed Valuation Date or Averaging Date, as applicable, in accordance with the formula for and method of calculating the Index last in effect prior to the commencement of the Market Disruption Event using exchange traded prices of the Index Constituents on the relevant exchanges (as determined by the Calculation Agent in its sole and absolute discretion) or, if trading in any Index Constituent has been materially suspended or materially limited, its good faith estimate of the prices that would have prevailed on the exchanges (as determined by the Calculation Agent in its sole and absolute discretion) but for the suspension or limitation, as of the Valuation Time on that deemed Valuation Date or Averaging Date, as applicable, of each Index Constituent (subject to the provisions described above relating to a discontinuation or modification of the Index. 10 If a scheduled Valuation Date is postponed due to a Market Disruption Event, the Repurchase Date will also be postponed so that such Repurchase Date occurs on the third Business Day following the Valuation Date as postponed.If the Final Valuation Date is postponed due to a Market Disruption Event, the Maturity Date will also be postponed so that the Maturity Date occurs on the fifth Business Day following the Final Valuation Date as so postponed.Notwithstanding anything to the contrary in this Security, in the event that payment upon a repurchase of this Security (whether at the option of the Holder or of the Bank) or at maturity is deferred pursuant to the previous two sentences, no interest or other amount will accrue or be payable with respect to that deferred payment. 4. PaymentatMaturity or Upon Repurchase The payment of this Security that becomes due and payable on the Maturity Date or a Repurchase Date, as the case may be, shall be the cash amount that must be paid to redeem this Security as provided herein under “Payment at Maturity,” “Payment Upon Repurchase by the Holder” and “Payment Upon Repurchase by the Bank,” respectively.The payment of this Security that becomes due and payable upon acceleration of the Maturity Date hereof after an Event of Default has occurred pursuant to the Indenture shall be the payment as determined pursuant to Section 9 hereof.When the principal referred to in either of the two preceding sentences has been paid as provided herein (or such payment has been made available), the principal of this Security shall be deemed to have been paid in full, whether or not this Security shall have been surrendered for payment or cancellation.References to the payment at maturity or upon repurchase of this Security on any day shall be deemed to mean the payment of cash that is payable on such day as provided in this Security.This Security shall cease to be Outstanding as provided in the definition of such term in the Indenture when the principal of this Security shall be deemed to have been paid in full as provided above. 5. Procedurefor Early Repurchase (a)Repurchase at the Holder’s option.Prior to the Maturity Date, the Holder may elect to offer all or a portion of the Principal Amount of this Security for repurchase by the Bank on any Business Day during the term of this Security until the Business Day immediately preceding the last scheduled Valuation Date that is neither the first Valuation Date in the Call Measurement Period or the Final Measurement Period, as applicable, in a minimum Principal Amount of at least $1,000,000 (50,000 Securities) by following the procedures set forth below: · Cause its broker to deliver a completed irrevocable Offer for Repurchase to the Bank by 4:00 p.m., New York City time, on the Business Day immediately preceding the Valuation Date related to the applicable Repurchase Date; · Cause its broker to book a delivery vs. payment trade with respect to the Principal Amount of this Security offered for repurchase on such Repurchase Date at a price equal to the applicable Daily Repurchase Value, facing the Bank; and · Cause its broker to make its DTC custodian deliver the trade as booked for settlement via DTC at or prior to 10:00 a.m., New York City time, on the applicable Repurchase Date. Any repurchase instructions received in compliance with the foregoing procedures shall be irrevocable and, upon compliance with the foregoing procedures, the Bank shall be obliged to repurchase the principal amount of this Security so requested to be repurchased on the Repurchase Date. 11 The Bank will act as paying agent in connection with repurchases at the election of the Holder of this Security and upon such repurchase the Bank shall so advise the Trustee and deliver the Principal Amount of this Security that is so repurchased to the Trustee for cancellation. (b)Repurchase at the Bank’s option.The Bank will have the right to repurchase this Security in whole but not in part on or after January 29, 2015 to and including July 18, 2034.To call this Security for repurchase, by the Bank shall deliver an irrevocable call notice to DTC.The Bank will give the Trustee a copy of the irrevocable call notice at the same time that it delivers such notice to DTC.On or prior to 10:30 a.m. on the Business Day prior to the Repurchase Date, the Bank shall, or shall cause the Calculation Agent, to provide written notice to the Trustee, on Index and which notice the Trustee may conclusively rely, of the Call Settlement Value. 6. Roleof Calculation Agent RBC Capital Markets, LLC, an affiliate of the Bank, will serve as the Calculation Agent.The Calculation Agent will, in its reasonable discretion, make all determinations regarding the value of this Security, any Coupon Payment and the amount payable in respect of this Security at maturity or upon repurchase by Holder or the Bank, including, but not limited to, Market Disruption Events, Business Days, Trading Days, Valuation Dates, Coupon Valuation Dates, Exchange Business Days, the Investor Fee, the Index Factor, the fee shortfall, the default amount upon acceleration, the Initial Index Level, the Final Index Level, the Maturity Date, Repurchase Dates, the MLP Distribution Amount and any other calculations or determinations to be made by the Calculation Agent as specified herein.Absent manifest error, all determinations of the Calculation Agent shall be final and binding on the Holder and the Bank, without any liability on the part of the Calculation Agent.The Holder will not be entitled to any compensation from the Bank for any loss suffered as a result of any of the above determinations by the Calculation Agent. All determinations and adjustments to be made by the Calculation Agent with respect to the level of the Index and the amount payable at maturity or upon repurchase by the Bank or otherwise relating to the level of the Index may be made in the Calculation Agent’s reasonable discretion.The Calculation Agent shall make all determinations and adjustments such that, to the greatest extent possible, the fundamental economic terms of the Index are equivalent to those immediately prior to the event requiring or permitting such determinations or adjustments.Insofar as this Security provides for the Calculation Agent to determine the matters specified in the preceding paragraph and all such other matters as may be specified elsewhere herein as matters to be determined by the Calculation Agent, the Calculation Agent may do so from any source or sources of the kind contemplated or otherwise permitted hereby notwithstanding that any one or more of such sources are the Calculation Agent, affiliates of the Calculation Agent or affiliates of the Bank. 12 7. Tax Characterization By its purchase of this Security, the Holder, on behalf of itself and any other Person having a beneficial interest in this Security, hereby agrees with the Bank (in the absence of a change in law or administrative or judicial ruling to the contrary) to treat this Security as a contingent income-bearing derivative contract linked to the Index for all U.S. federal income tax purposes. 8. Payment Payment of any amount payable on this Security will be made in such coin or currency of the United States of America as at the time of payment is legal tender for payment of public and private debts.Payment will be made to an account designated by the Holder (in writing to the Bank and the Trustee on or before any Repurchase Date or the Final Valuation Date, or not less than ten days prior to the applicable Coupon Payment Date) and acceptable to the Bank or, if no such account is designated and acceptable as aforesaid, at the office or agency of the Bank maintained for that purpose in The City of NewYork; provided, however, that payment on the Maturity Date or any Repurchase Date shall be made only upon surrender of this Security at such office or agency (unless the Bank waives surrender).Notwithstanding the foregoing, if this Security is a Global Security, any payment may be made pursuant to the Applicable Procedures of the Depositary as permitted in said Indenture. All dollar amounts related to determination of the Coupon Amount, the MLP Distribution Amount, the Investor Fee, the Annual Investor Fee, the fee shortfall, the Repurchase Amount and the payment at maturity, if any, per Security, will be rounded to the nearest ten-thousandth, with five one hundred-thousandths rounded upward (e.g., .76545 would be rounded up to .7655); and all dollar amounts paid on the aggregate Principal Amount of Securities per Holder will be rounded to the nearest cent, with one-half cent rounded upward. 9. DefaultAmount Upon Acceleration of Maturity In case an Event of Default with respect to this Security shall have occurred and be continuing, the amount declared due and payable upon any acceleration of the maturity of this Security will be determined by the Calculation Agent and will equal the Daily Repurchase Value determined by the Calculation Agent on the Trading Day immediately preceding the date of acceleration.That Trading Day will be treated as the Valuation Date for purposes of calculating the Daily Repurchase Value in the event of an acceleration of maturity. AdditionalAmounts All payments on this Security will be made without deduction or withholding for, or on account of, any and all present or future income, stamp and other taxes, levies, imposts, duties, charges, fees, deductions, or withholdings (“taxes”) now or hereafter imposed, levied, collected, withheld, or assessed by or on behalf of Canada or any Canadian political subdivision or authority that has the power to tax, unless the deduction or withholding is required by law or by the interpretation or administration thereof by the relevant governmental authority.At any time a Canadian taxing jurisdiction requires the Bank to deduct or withhold for or on account of taxes from any payment made under or in respect of this Security, the Bank will pay such additional amounts (“Additional Amounts”) as may be necessary so that the net amounts received by the Holder (including Additional Amounts), after such deduction or withholding, shall not be less than the amount the Holder would have received had no such deduction or withholding been required. 13 However, no Additional Amounts will be payable with respect to a payment made to a Holder or of a right to receive payments in respect thereto (a “Payment Recipient”), referred to in this Security as an “Excluded Holder,” in respect of a beneficial owner or Payment Recipient: (i) with which the Bank does not deal at arm’s length (within the meaning of the Income Tax Act (Canada)) at the time of making such payment; (ii) which is subject to such taxes by reason of the Holder being connected presently or formerly with Canada or any province or territory thereof otherwise than by reason of the Holder’s activity in connection with purchasing this Security, the holding of this Security or the receipt of payments hereunder; (iii) which is, or which does not deal at arm’s length with a person who is, a “specified shareholder” (within the meaning of subsection 18(5) of the Income Tax Act (Canada)) of Royal Bank of Canada (generally a person will be a “specified shareholder” for this purpose if that person, either alone or together with persons with whom the person does not deal at arm’s length, owns 25% or more of (a) our voting shares, or (b) the fair market value of all of our issued and outstanding shares); (iv) which presents this Security for payment (where presentation is required) more than 30 days after the relevant date (except to the extent that the Holder would have been entitled to such Additional Amounts on presenting this Security for payment on the last day of such 30 day period); for this purpose, the “relevant date” in relation to any payments on this Security means: (a) the due date for payment hereof (whether upon a repurchase or at maturity), or (b) if the full amount of the monies payable on such date has not been received by the Trustee on or prior to such due date, the date on which the full amount of such monies has been received and notice to that effect is given to Holders in accordance with the Indenture; (v) who could lawfully avoid (but has not so avoided) such withholding or deduction by complying, or requiring that any third party comply with, any statutory requirements or by making, or requiring that any third party make, a declaration of non-residence or other similar claim for exemption to any relevant tax authority; or (vi) who is subject to deduction or withholding on account of any tax, assessment, or other governmental charge that is imposed or withheld by reason of the application of Section 1471 through 1474 of the United States Internal Revenue Code of 1986, as amended (the “Code”) (or any successor provisions), any regulation, pronouncement, or agreement thereunder, official interpretations thereof, or any law implementing an intergovernmental approach thereto, whether currently in effect or as published and amended from time to time. 14 For purposes of clause (iv) above, if this Security is presented for payment more than 30 days after the relevant date, the Bank shall only be required to pay such Additional Amounts as shall have accrued as of such 30th day, and no further Additional Amounts shall accrue or become payable after such date. For the avoidance of doubt, the Bank will not have any obligation to pay any Holders Additional Amounts on any tax which is payable otherwise than by deduction or withholding from payments made under or in respect of this Security upon a repurchase or at maturity. The Bank will also make such withholding or deduction and remit the full amount deducted or withheld to the relevant authority in accordance with applicable law.The Bank will furnish to the Trustee, within 30 days after the date the payment of any taxes is due pursuant to applicable law, certified copies of tax receipts evidencing that such payment has been made or other evidence of such payment satisfactory to the trustee.The Bank will indemnify and hold harmless each Holder (other than an Excluded Holder) and upon written request reimburse each such Holder for the amount of (x) any taxes so levied or imposed and paid by such Holder as a result of payments made under or with respect to this Security and (y) any taxes levied or imposed and paid by such Holder with respect to any reimbursement under (x) above, but excluding any such taxes on such Holder’s net income or capital. Splitor Reverse Split of the Securities If the Calculation Agent decides to initiate a split or reverse split, the Calculation Agent will issue a notice to Holders and a press release announcing the split or reverse split, specifying the effective date of the split or reverse split.The Calculation Agent will determine the ratio of such split or reverse split, as the case may be, using relevant market indicia, and will adjust the terms of this Security accordingly.Any adjustment of the closing indicative value will be rounded to eight decimal places. In the case of a reverse split, the Bank reserves the right to address odd numbers of Securities (commonly referred to as “partials”) in a manner determined by the Calculation Agent in its sole discretion.For example, if this Security undergoes a 1-for-4 reverse split, Holders who own a number of Securities on the record date that is not evenly divisible by four will receive the same treatment as all other Holders for the maximum number of Securities they hold that is evenly divisible by four, and the Bank will have the right to compensate Holders for their remaining or “partial” Securities in a manner determined by the Calculation Agent in its sole discretion. The minimum stated principal amount of Securities an investor must offer for repurchase will not change as a result of any split or reverse split of this Security, but the number of Securities corresponding to such minimum stated principal amount will change. Payment When Offices are Closed Notwithstanding any provision of this Security or of the Indenture, if, after giving effect to any provision of this Security governing the timing of payment hereunder of the payment at maturity, Repurchase Amount, if any, or Coupon Amount, if any, payment of such amount would otherwise be due on this Security on a day (the “Specified Day”) that is not a business day, such amount may be paid (or made available for payment) on the next succeeding business day with the same force and effect as if such amount were paid on the Specified Day.The provisions of this Section shall apply to this Security in lieu of the provisions of Section113 of the Indenture. 15 Reverseof this Security Reference is hereby made to the further provisions of this Security set forth on the reverse hereof, which further provisions shall for all purposes have the same effect as if set forth at this place. Certificateof Authentication Unless the certificate of authentication hereon has been executed by the Trustee referred to on the reverse hereof by manual signature, this Security shall not be entitled to any benefit under the Indenture or be valid or obligatory for any purpose. 16 IN WITNESS WHEREOF, the Bank has caused this instrument to be duly executed. Dated: July 29, 2014
